UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21154 Nuveen Connecticut Dividend Advantage Municipal Fund 3 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Connecticut Dividend Advantage Municipal Fund 3 (NGO) February 29, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.1% (2.0% of Total Investments) $ 2,045 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB $ 2,023,139 Series 2002, 5.375%, 5/15/33 Education and Civic Organizations – 33.2% (21.5% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Canterbury School, 7/16 at 100.00 N/R Series 2006B, 5.000%, 7/01/36 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Chase Collegiate 7/17 at 100.00 N/R School, Series 2007A, 5.000%, 7/01/27 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Connecticut College, 7/17 at 100.00 A2 Series 2007G, 4.500%, 7/01/37 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Fairfield University, 7/20 at 100.00 A– Series 2010-O, 5.000%, 7/01/35 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Loomis Chaffee School, No Opt. Call A2 Series 2005F, 5.250%, 7/01/19 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/16 at 100.00 A– Series 2006H, 5.000%, 7/01/36 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/17 at 100.00 A– Series 2007-I, 5.000%, 7/01/25 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Renbrook School, Series 2007A: 5.000%, 7/01/30 – AMBAC Insured 7/17 at 100.00 N/R 5.000%, 7/01/37 – AMBAC Insured 7/17 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Sacred Heart 7/21 at 100.00 BBB University, Series 2011G, 5.625%, 7/01/41 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Sacred Heart 7/22 at 100.00 AA– University, Series 2012H, 5.000%, 7/01/26 – AGM Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, University of 7/12 at 101.00 BBB– Hartford, Series 2002E, 5.500%, 7/01/22 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, University of 7/16 at 100.00 BBB– Hartford, Series 2006G, 5.250%, 7/01/36 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Wesleyan University, 7/20 at 100.00 AA Series 2010G, 5.000%, 7/01/35 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/16 at 100.00 AAA Series 2007Z-1, 5.000%, 7/01/42 (UB) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/17 at 100.00 AAA Series 2007Z-3, 5.050%, 7/01/42 (UB) (4) University of Connecticut, General Obligation Bonds, Series 2006A: 5.000%, 2/15/19 – FGIC Insured 2/16 at 100.00 AA 5.000%, 2/15/23 – FGIC Insured 2/16 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2010A, 5.000%, 2/15/28 2/20 at 100.00 AA University of Connecticut, Student Fee Revenue Bonds, Refunding Series 2010A, 5.000%, 11/15/27 11/19 at 100.00 Aa2 University of Connecticut, Student Fee Revenue Refunding Bonds, Series 2002A, 5.250%, 11/12 at 101.00 Aa2 11/15/22 – FGIC Insured Total Education and Civic Organizations Health Care – 28.7% (18.7% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Bristol Hospital, Series 2002B: 5.500%, 7/01/21 – RAAI Insured 7/12 at 101.00 N/R 5.500%, 7/01/32 – RAAI Insured 7/12 at 101.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Eastern Connecticut 7/12 at 100.00 N/R Health Network, Series 2000A, 6.000%, 7/01/25 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Griffin Hospital, Series 2005B: 5.000%, 7/01/15 – RAAI Insured No Opt. Call N/R 5.000%, 7/01/20 – RAAI Insured 7/15 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hartford Healthcare, 7/21 at 100.00 A Series 2011A, 5.000%, 7/01/41 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hospital For Special Care, Series 2007C: 5.250%, 7/01/32 – RAAI Insured 7/17 at 100.00 BBB– 5.250%, 7/01/37 – RAAI Insured 7/17 at 100.00 BBB– Connecticut Health and Educational Facilities Authority, Revenue Bonds, Lawrence and Memorial 7/21 at 100.00 A+ Hospitals, Series 2011F, 5.000%, 7/01/36 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Middlesex Hospital, 7/16 at 100.00 Aa3 Series 2006, 5.000%, 7/01/32 – AGM Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Middlesex Hospital, Series 2011N: 5.000%, 7/01/26 7/21 at 100.00 A2 5.000%, 7/01/27 7/21 at 100.00 A2 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Stamford Hospital, 7/20 at 100.00 A Series 2010-I, 5.000%, 7/01/30 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Western Connecticut 7/21 at 100.00 A Health, Series 2011M, 5.375%, 7/01/41 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Western Connecticut 7/21 at 100.00 A Health, Series 2011N, 5.000%, 7/01/29 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven 7/16 at 100.00 Aa3 Hospital, Series 2006J-1, 5.000%, 7/01/31 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven 7/20 at 100.00 Aa3 Hospital, Series 2010M, 5.500%, 7/01/40 Connecticut Health and Eductaional Facilities Authority, Revenue Bonds, Ascension Health 11/19 at 100.00 AA+ Series 2010A, 5.000%, 11/15/40 Connecticut Health and Eductaional Facilities Authority, Revenue Bonds, Catholic Health East 11/20 at 100.00 A Series 2010, 4.750%, 11/15/29 Connecticut Health and Eductaional Facilities Authority, Revenue Bonds, Danbury Hospital, 1/16 at 100.00 N/R Series 2006H, 4.500%, 7/01/33 – AMBAC Insured Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochestor Project, Series 2010, 5.500%, 8/15/40 Total Health Care Housing/Multifamily – 1.5% (1.0% of Total Investments) Connecticut Housing Finance Authority, Multifamily Housing Mortgage Finance Program Bonds, 11/15 at 100.00 AAA Series 2006G-2, 4.800%, 11/15/27 (Alternative Minimum Tax) Housing/Single Family – 7.8% (5.1% of Total Investments) Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2001C, 5/12 at 100.00 AAA 5.450%, 11/15/43 (Alternative Minimum Tax) Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2004-A5, 5/13 at 100.00 AAA 5.050%, 11/15/34 Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006-A1: 4.700%, 11/15/26 (Alternative Minimum Tax) 11/15 at 100.00 AAA 4.800%, 11/15/31 (Alternative Minimum Tax) 11/15 at 100.00 AAA Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006D, 5/16 at 100.00 AAA 4.650%, 11/15/27 Connecticut Housing Finance Authority, Single Family Housing Mortgage Finance Program Bonds, 11/19 at 100.00 AAA Series 2010-A2, 4.500%, 11/15/30 Total Housing/Single Family Long-Term Care – 9.1% (5.9% of Total Investments) Connecticut Development Authority, First Mortgage Gross Revenue Healthcare Bonds, Elim Park 12/13 at 100.00 BBB Baptist Home Inc., Series 2003, 5.750%, 12/01/23 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Village for Families and Children Inc., Series 2002A: 5.000%, 7/01/18 – AMBAC Insured 7/12 at 101.00 N/R 5.000%, 7/01/20 – AMBAC Insured 7/12 at 101.00 N/R 5.000%, 7/01/23 – AMBAC Insured 7/12 at 101.00 N/R 5.000%, 7/01/32 – AMBAC Insured 7/12 at 101.00 N/R Connecticut Housing Finance Authority, Special Needs Housing Mortgage Finance Program Special Obligation Bonds, Series 2002SNH-1: 5.000%, 6/15/22 – AMBAC Insured 6/12 at 101.00 N/R 5.000%, 6/15/32 – AMBAC Insured 6/12 at 101.00 N/R Connecticut State Development Authority, Health Facilities Revenue Bonds, Alzheimer’s Resource 8/17 at 100.00 N/R Center of Connecticut, Inc., Series 2007, 5.500%, 8/15/27 Hamden, Connecticut, Facility Revenue Bonds, Whitney Center Project, Series 2009A, 1/20 at 100.00 N/R 7.625%, 1/01/30 Total Long-Term Care Tax Obligation/General – 9.8% (6.4% of Total Investments) Connecticut State, General Obligation Bonds, Series 2006A, 4.750%, 12/15/24 12/16 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2006E, 5.000%, 12/15/20 12/16 at 100.00 AA Hartford, Connecticut, General Obligation Bonds, Series 2005A, 5.000%, 8/01/21 – AGM Insured 8/15 at 100.00 AA– Hartford, Connecticut, General Obligation Bonds, Series 2009A, 5.000%, 8/15/28 – AGC Insured 8/19 at 100.00 AA– New Haven, Connecticut, General Obligation Bonds, Series 2006, 5.000%, 11/01/17 – 11/16 at 100.00 A1 AMBAC Insured Oregon State, General Obligation Bonds, Oregon University System Projects, Series 2011G, 8/21 at 100.00 AA+ 5.000%, 8/01/36 Total Tax Obligation/General Tax Obligation/Limited – 16.8% (10.9% of Total Investments) Connecticut Health and Educational Facilities Authority, Child Care Facilities Program Revenue 7/16 at 100.00 AA– Bonds, Series 2006F, 5.000%, 7/01/36 – AGC Insured 20 Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Bonds, Series 1992B, No Opt. Call AA 6.125%, 9/01/12 Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Revenue Bonds, 8/17 at 100.00 AA Series 2007A, 5.000%, 8/01/27 – AMBAC Insured Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, No Opt. Call Baa1 7/01/31 – AMBAC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A: 0.000%, 7/01/32 – FGIC Insured No Opt. Call BBB+ 0.000%, 7/01/33 – FGIC Insured No Opt. Call BBB+ Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, Series 2002G: 5.250%, 7/01/17 7/12 at 100.00 Baa1 5.250%, 7/01/20 7/12 at 100.00 Baa1 5.250%, 7/01/21 7/12 at 100.00 Baa1 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A: 0.000%, 8/01/33 No Opt. Call A+ 5.375%, 8/01/39 2/20 at 100.00 A+ Stamford, Connecticut, Special Obligation Revenue Bonds, Mill River Corridor Project, Series 4/21 at 100.00 N/R 2011aA, 7.000%, 4/01/41 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Total Tax Obligation/Limited Transportation – 0.7% (0.4% of Total Investments) New Haven, Connecticut, Revenue Refunding Bonds, Air Rights Parking Facility, Series 2002, No Opt. Call N/R 5.375%, 12/01/15 – AMBAC Insured U.S. Guaranteed – 21.0% (13.6% of Total Investments) (5) Bethel, Connecticut, General Obligation Bonds, Series 2002: 5.000%, 11/01/18 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 Aa2 (5) 5.000%, 11/01/19 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 Aa2 (5) 5.000%, 11/01/20 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 Aa2 (5) 5.000%, 11/01/21 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 Aa2 (5) 5.000%, 11/01/22 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 Aa2 (5) Bridgeport, Connecticut, General Obligation Bonds, Series 2003A, 5.250%, 9/15/23 (Pre-refunded 9/13 at 100.00 AA– (5) 9/15/13) – AGM Insured Connecticut Development Authority, Revenue Bonds, Duncaster Inc., Series 2002, 4.750%, 8/01/32 8/12 at 101.00 BBB (5) (Pre-refunded 8/01/12) – RAAI Insured Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Bonds, Series 2002B: 5.000%, 12/01/20 (Pre-refunded 12/01/12) – AMBAC Insured 12/12 at 100.00 AA (5) 5.000%, 12/01/21 (Pre-refunded 12/01/12) – AMBAC Insured 12/12 at 100.00 AA (5) 5.000%, 12/01/22 (Pre-refunded 12/01/12) – AMBAC Insured 12/12 at 100.00 AA (5) Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Bonds, Series 2003B, 1/14 at 100.00 AA (5) 5.000%, 1/01/23 (Pre-refunded 1/01/14) – FGIC Insured Connecticut, State Revolving Fund General Revenue Bonds, Series 2003A, 5.000%, 10/01/16 10/13 at 100.00 AAA (Pre-refunded 10/01/13) Farmington, Connecticut, General Obligation Bonds, Series 2002, 5.000%, 9/15/20 9/12 at 101.00 Aaa (Pre-refunded 9/15/12) 40 New Haven, Connecticut, General Obligation Bonds, Series 2002A, 5.250%, 11/01/17 – AMBAC 11/12 at 100.00 A1 (5) Insured (ETM) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 1998A, No Opt. Call Aaa 5.125%, 6/01/24 – AMBAC Insured (ETM) University of Connecticut, General Obligation Bonds, Series 2003A, 5.125%, 2/15/21 2/13 at 100.00 AA (5) (Pre-refunded 2/15/13) – NPFG Insured West Hartford, Connecticut, General Obligation Bonds, Series 2005B, 5.000%, 10/01/18 10/15 at 100.00 AAA (Pre-refunded 10/01/15) Total U.S. Guaranteed Utilities – 6.2% (4.1% of Total Investments) Connecticut Development Authority, Solid Waste Disposal Facilities Revenue Bonds, PSEG Power 11/12 at 100.00 Baa1 LLC Project, Series 2007A, 5.750%, 11/01/37 (Alternative Minimum Tax) Connecticut Resource Recovery Authority, Revenue Bonds, American Ref-Fuel Company of 6/12 at 102.00 Ba1 Southeastern Connecticut LP, Series 1998A-I, 5.500%, 11/15/15 (Alternative Minimum Tax) Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator Lisbon Project, Series 1993A: 5.500%, 1/01/14 (Alternative Minimum Tax) 7/12 at 100.00 BBB 5.500%, 1/01/20 (Alternative Minimum Tax) 7/12 at 100.00 BBB Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.250%, 7/01/40 7/20 at 100.00 A3 Total Utilities Water and Sewer – 16.0% (10.4% of Total Investments) Connecticut Development Authority, Water Facility Revenue Bonds, Aquarion Water Company 9/17 at 100.00 N/R Project, Series 2007, 5.100%, 9/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) Greater New Haven Water Pollution Control Authority, Connecticut, Regional Wastewater System Revenue Bonds, Series 2005A: 5.000%, 11/15/30 – NPFG Insured 11/15 at 100.00 A1 5.000%, 8/15/35 – NPFG Insured 11/15 at 100.00 A1 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/15 at 100.00 Ba2 Series 2005, 6.000%, 7/01/25 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/20 at 100.00 Ba2 Series 2010, 5.625%, 7/01/40 Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa2 6.000%, 7/01/38 South Central Connecticut Regional Water Authority, Water System Revenue Bonds, Eighteenth Series 2003A: 5.000%, 8/01/20 – NPFG Insured 8/13 at 100.00 Aa3 5.000%, 8/01/33 – NPFG Insured 8/13 at 100.00 Aa3 South Central Connecticut Regional Water Authority, Water System Revenue Bonds, Twentieth 8/16 at 100.00 Aa3 Series, 2007A, 5.000%, 8/01/30 – NPFG Insured South Central Connecticut Regional Water Authority, Water System Revenue Bonds, 8/21 at 100.00 Aa3 Twentieth-Sixth Series, 2011, 5.000%, 8/01/41 Stamford, Connecticut, Water Pollution Control System and Facility Revenue Bonds, Series 11/13 at 100.00 AA+ 2003A, 5.000%, 11/15/32 Total Water and Sewer $ 98,395 Total Investments (cost $96,647,375) – 153.9% Floating Rate Obligations – (8.8)% MuniFund Term Preferred Shares, at Liquidation Value – (48.5)% (6) Other Assets Less Liabilities – 3.4% Net Assets Applicable to Common Shares – 100% $ 65,948,208 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of February 29, 2012: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
